disagree. Accordingly, we conclude we lack jurisdiction to consider this
                appeal and we
                           ORDER this appeal DISMISSED.




                                                                 J.




                                                         Pickering




                cc:   Hon. Nancy L. Porter, District Judge
                      Elko County Public Defender
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk
                      Shane Patrick Benbow




SUPREME COURT
      OF
   NEVADA                                           2
  I907A